DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 2-24 are pending and currently amended.  Claims 2, 14 and 24 are independent.  

Response to Arguments

3.	Applicant’s arguments filed on 6/25/2021 have been fully considered; however, they are not persuasive based on new ground(s) of rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one the client host device comprising: 
	memory; 
instructions in the client host device; and 
processor circuitry to execute the instructions to: 
generate a key based on first security circuitry associated with the client host device” (emphasis added).  
However, nowhere in the specification discloses a client host device generating a key based on a security circuitry associated with the client host device.  Therefore, claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patani (US PG Pub. 2015/0020069) in view of Cureton (US PG Pub. 2014/0189346) and further in view of Coley (US PG Pub. 2005/0251490). 
As regarding claim 2, Patani discloses A non-transitory storage device including instructions that, when executed, cause processor circuitry in the client host device [para. 24; processor executing program instructions] to at least: 
generate a unique identifier based on first security circuitry associated with the client host device [para. 7 and 25; generating unique system identifier]; 
Patani does not explicitly disclose limitation establish a secure channel between the first security circuitry of the client host device and second security circuitry of a remote license server using the unique identifier; however, Cureton discloses it [para. 6-7 and 16-17; establishing SSH tunnel based on the temporary identifier].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Patani’s system to further comprise the missing claim features, as disclosed by Cureton, in order to provide a secure environment to serve license request from users in an unsecure environment such as Internet [Cureton para. 5].
Cureton further discloses limitation cause transmission of license data to the second security circuitry of the remote license server , via the secure channel, the license data corresponding to an appliance [para. 33; communicating data/message/request via the secure channel]; and 
Patani and Cureton do not explicitly disclose limitation in response to obtaining a communication indicative of a validity of the license data from the remote license server, activate the appliance; however, Coley discloses it [para. 24-25, 31 and 46-47; enabling software application if the license is valid].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Patani and Cureton’s system to further comprise the missing claim features, as disclosed by Coley, in order to control the use of license software [Cureton para. 17].

3, Cureton further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value stored inHANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 16Attorney Docket No. P78071-ClResponse to non-final Office action dated March 25, 2021 U.S. Serial No. 16/373,300software guard extension (SGX) circuitry of the client host device [para. 33; communicating data/message/request via the secure channel].  

As regarding claim 4, Cureton further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value stored in trusted execution environment (TEE) circuitry of the client host device [para. 33; communicating data/message/request via the secure channel].  

As regarding claim 5, Coley further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value generated using random number generation circuitry of the client host device [para. 97 key being generated with a random number].  

As regarding claim 6, Coley further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value generated using secure clock circuitry associated with the client host device [para. 52; request for license validity including hardware identifier with a time stamp].  

As regarding claim 7, Patani further discloses The non-transitory storage device of claim 2, wherein the instructions cause the processor circuitry to establish the secure channel by causing transmission of information representative of a unique data value generated using the license data associated with the appliance and at least one of: 
data representative of a media access control (MAC) address of the  client host device [para. 7 and 25; the unique system identifier generated using MAC address]; 
data representative of a client host device name of the  client host device; 
data representative of a client host device IP address of the client host device; or 
data representative of metadata of the client host device.  

As regarding claim 8, Cureton further discloses The non-transitory storage device of claim 2, wherein the secure channel is a first secure channel, the instructions to cause the processor circuitry to [para. 6-7 and 16-17; creating SSH tunnel].  

As regarding claim 9, Coley further discloses The non-transitory storage device of claim 2. wherein the instructions [para. 29; transmitting license information periodically].  

As regarding claim 10, Coley further discloses The non-transitory storage device of claim 2. wherein the instructions cause the processor circuitry to cause transmission of at least one of the unique identifier or the license data second security circuitry on an event driven basis [para. 29; transmitting license information periodically].  
11, Cureton further discloses The non-transitory storage device of claim 2. wherein the instructions cause the processor circuitry to [para. 6-7 and 16-17; creating SSH tunnel upon request].  

As regarding claim 12, Cureton further discloses The non-transitory storage device of claim 2, wherein the instructions cause the processor circuitry to establish the secure channel between the first security circuitry and the second security circuitry, responsive to receipt by the client host device of a license request including respective license data corresponding to a plurality of cloned appliances communicatively coupled to the client host device [para. 6-7 and 16-17; creating SSH tunnel upon request].  

As regarding claim 13, Cureton further discloses The non-transitory storage device of claim 2. wherein the instructions that [para. 6-7 and 16-17; creating SSH tunnel upon request].  



As regarding claim 14, Patani, Cureton and Coley also disclose A method to validate an appliance, the method comprising: 
generating, by executing an instructions with a processor on a client host device, a unique identifier based on first security circuitry associated with the client host device [Patani para. 7 and 25; generating unique system identifier]; 
establishing, by executing an instruction with the processor of the  client host device, a secure channel between the first security circuitry associated with the client host device and second security circuitry associated with a remote license server using the unique identifier [Cureton para. 6-7 and 16-17; establishing SSH tunnel based on the temporary identifier]; 
causing, by executing an instruction with the processor of the client host device, transmission of license data to the second security circuitry associated with the remote license server via the secure channel, the license data associated with the an appliance [Cureton para. 33; communicating data/message/request via the secure channel]; and 
in response to obtaining a communication indicative of a validity of the license data from the remote license server, activating, by executing an instruction with the processor of the client host device, the appliance [Coley para. 24-25, 31 and 46-47; enabling software application if the license is valid].  

As regarding claim 15, Cureton further discloses The method of claim 14, wherein the unique identifier is a unique data value stored in software guard extension (SGX) circuitry associated with the client host device [para. 33; communicating data/message/request via the secure channel].  
As regarding claim 16, Cureton further discloses The method of claim 14, wherein the unique identifier is a unique data value stored in trusted execution environment (TEE) circuitry associated with the client host device [para. 33; communicating data/message/request via the secure channel].  

As regarding claim 17, Coley further discloses The method of claim 14, wherein the unique identifier is a unique data value generated using random number generation circuitry associated with the client host device [para. 97 key being generated with a random number].  

As regarding claim 18, Coley further discloses The method of claim 14, wherein the unique identifier is a unique data value generated using secure clock circuitry associated with the client host device [para. 52; request for license validity including hardware identifier with a time stamp].  

As regarding claim 19, Patani further discloses The method of claim 14, wherein the establishing of the secure channel includes causing transmission of information representative of a unique data value generated using the license data associated with the appliance and at least one of of: 
data representative of a media access control (MAC) address associated with the client host device [para. 7 and 25; the unique system identifier generated using MAC address]; 
data representative of a client host device name associated with the client host device; 
data representative of a client host device IP address associated with the client host device; or 
data representative of metadata associated with the client host device.  

As regarding claim 20, Cureton further discloses The method of claim 14, wherein the secure channel is a first secure channel  further including establishing, by a virtual machine, a second secure channel between third security circuitry associated with the virtual machine and the second security circuitry associated with the remote license server [para. 6-7 and 16-17; creating SSH tunnel].  

As regarding claim 21, Coley further discloses The method of claim 14, further including causing transmission of at least one of the unique identifier or the: license data from the appliance to the second security circuitry at a plurality of temporal intervals [para. 29; transmitting license information periodically].  

 As regarding claim 22, Coley further discloses The method of claim 14, further including causing transmission of at least one of the unique identifier or the license data associated with the appliance to the second security circuitry on an event driven basis [para. 29; transmitting license information periodically].  

As regarding claim 23, Coley further discloses The method of claim 14, wherein the activating of the appliance includes activating the appliance responsive to receipt by of a signature generated by the second security circuitry confirming the validity of the license data associated with the appliance [para. 24-25, 31 and 46-47; enabling software application if the license is valid].  

As regarding claim 24, Patani, Cureton and Coley also disclose A client host device to validate an appliance, the client host device comprising: 
memory; instructions in the client host device; and processor circuitry to execute the instructions [Patani para. 24; processor executing program instructions] to: 
generate a key based on first security circuitry associated with the client host device [Patani para. 7 and 25; generating unique system identifier]; 
establish a secure channel between first security circuitry associated with the client host device and second security circuitry associated with a remote license server based on the key [Cureton para. 6-7 and 16-17; establishing SSH tunnel based on the temporary identifier]; 
cause transmission of license data to the second security circuitry of the remote licensed server via the secure channel, the license data corresponding to an appliance [Cureton para. 33; communicating data/message/request via the secure channel]; and 
in response to obtaining a communication indicative of a validity of the license data from the remote license server, activate the appliance [Coley para. 24-25, 31 and 46-47; enabling software application if the license is valid].



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433